Citation Nr: 0916134	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received later in June 2005.

The Board observes that the Veteran submitted a November 2005 
correspondence that appears to be an informal claim regarding 
service connection for bilateral hearing loss.  The record 
shows that the Veteran was afforded a VA examination 
regarding bilateral hearing loss in August 2006; however, the 
RO has not issued a rating decision regarding this specific 
claim.  This matter is referred to the RO for clarification 
and any necessary action.


FINDING OF FACT

The Veteran's current low back disability did not originate 
in service or for many years thereafter and is not otherwise 
etiologically related to service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2003 and September 2003.  These 
notifications substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
The RO provided the appellant post-adjudication notice by a 
letter dated in March 2006, which provided additional 
information regarding disability ratings and effective dates.  
The Board finds that any defects with respect to the timing 
of the VCAA notices were not prejudicial, and the contents of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are VA 
treatment records and a private medical record.  The Board 
notes that VA was informed that certain records could not be 
located for the Veteran, including: VA Montana Healthcare 
System treatment records prior to October 1980, treatment 
records from North Suburban Medical Center, treatment records 
from St. Anthony North Hospital, an accident report from 
Colorado State Patrol, and an accident report from Colorado 
Department of Revenue; any further attempts to obtain such 
records would be futile.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded two VA examinations, in November 
2003 and July 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and 
contain sufficient information to decide the issue on 
appeal.  Thus, the Board finds that further examination is 
not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
low back disability, and contends that his disability began 
during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology may be established if a claimant 
can demonstrate: (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned; further action will 
not be taken unless a new claim is received.  38 C.F.R. § 
3.158(a).

Factual Background

The Veteran submitted a claim for chronic back pain in 
February 1978.  In March 1978, the RO requested that the 
Veteran provide additional information (submitting a VA Form 
21-4176) to support his claim.  The record shows that the 
Veteran did not respond to the RO's March 1978 request, and 
that VA administratively disallowed his claim.

During the Veteran's service entrance examination in November 
1974, he expressly denied back trouble of any sort and the 
examiner evaluated the Veteran's spine as clinically normal.  
The examiner ultimately found the Veteran qualified for 
induction, and in January 1975 the Veteran was determined to 
be fit for military service.

Service treatment records show that the Veteran was seen in 
June 1976 and July 1976 for chronic low back pain.  During 
these visits, the Veteran reported that he had been in a car 
accident about one month earlier, that he was rear-ended by a 
man driving approximately ninety miles per hour, that he was 
treated at a civilian hospital about one month prior, and 
that an X-ray was not taken at the time of the accident.  The 
June 22, 1976 service record documents that the Veteran had 
an X-ray taken at that time, which was negative; however, the 
film showed curvature of the spine and the examiner diagnosed 
the Veteran as possibly having mild scoliosis due to chronic 
muscle spasm.  The Veteran also reported tenderness with 
regard to his lower back.  The Veteran was referred to the 
orthopedic clinic.  The Veteran was seen by the orthopedic 
clinic on July 9, 1976.  During this examination, the Veteran 
was diagnosed as having an acute and chronic low back strain 
and was placed on physical profile, but was determined to be 
medically qualified for limited duty; this diagnosis 
specifically superseded the prior diagnosis.  The profile 
included no physical training or lifting over twenty pounds 
for seven days.  Service treatment records for the Veteran's 
remaining time in active duty document treatment for another 
complaint, but there was no reference to any ongoing low back 
problems.

During the Veteran's military separation examination in 
January 1978, he described his present health as "good" and 
noted recurrent back pain, but expressly denied ever having 
had arthritis.  The Veteran further denied that he had ever 
been advised to have any operations; been a patient in any 
type of hospitals; had an illness or injury other than those 
already noted; or been consulted or treated by clinics, 
physicians, healers, or other practitioners within the past 
five years for other than minor illnesses.  The Veteran's 
spine was clinically evaluated as normal.

The Veteran's private medical records on file do not pertain 
to his claimed low back disability.

The Veteran's VA medical records, covering the period from 
October 1980 to July 1997, first document back pain dating 
back in August 1996.  These records do not address the 
etiology of the claimed low back disability.

In November 2003, VA administered an examination in 
connection with the Veteran's claim for service connection 
for low back disability.  The Veteran stated his low back 
disability began during active duty, that the disability was 
a result of a motor vehicle accident, that right after the 
accident he was diagnosed with multiple abnormalities of the 
spine, that it was recommended for him to undergo surgery, 
and that he opted against any surgery.  He reported that he 
had not sought medical treatment for his condition since 
1976, and did not take medication for the pain.  The examiner 
diagnosed the Veteran as having minimal disc space narrowing 
at L5-S1 and an otherwise unremarkable lumbar spine.  The 
examiner concluded that there was no overt evidence that the 
motor vehicle accident caused the Veteran's severe chronic 
back pain, given the significant disparity between the 
Veteran's complaints and history and the findings from the 
examination and service records.   The examiner further found 
it difficult to state that the Veteran's service-related 
injury caused or contributed to his current back pain.

VA requested a second medical examination in connection with 
the Veteran's claim, which was administered in July 2007.  
During the examination, the Veteran reported that his low 
back disability started as a result of his motor vehicle 
accident.  The Veteran contended that he was in pain for a 
couple of weeks after the accident and could not walk.  The 
Veteran reported constant pain with flare up.  The examiner 
diagnosed the Veteran as having early degenerative disease of 
the lumbar spine, and further described the condition as 
early and minimal with an otherwise normal lumbar spine.  The 
examiner stated that the Veteran had minimal limitations in 
range of motion on clinical examination.  The examiner 
concluded that was less likely than not that the current 
degenerative disease of the lumbar spine had its initial 
onset during active service or was otherwise related to the 
motor vehicle accident in service.  The examiner further 
concluded that the Veteran's current degenerative disease of 
the lumbar spine was most likely age and obesity related.  
The examiner based the diagnosis on review of the service 
treatment records, post-service treatment records, the 
November 2003 VA examination, the Veteran's history, and the 
current examination.

Also of record are statements from the Veteran's father and 
two friends to the effect that they witnessed the Veteran 
shortly after his car accident in 1976 and subsequently.  The 
statements noted that the Veteran was in a car accident, that 
he complained of back pain right after the accident, that he 
was offered back surgery from VA in 1978 but was afraid to 
undergo the operation, and that he has continued to 
experience back pain.

Analysis

The Board initially notes that VA administratively disallowed 
the Veteran's claim in May 1978 for failure to provide 
requested evidence.  See 38 C.F.R. § 3.158(a).  As there was 
no determination on the merits at that time, the Board will 
review all evidence of record with regard to the Veteran's 
claim.

Although the service treatment records document that the 
Veteran received medical treatment for back pain in June 1976 
and July 1976, which was labeled "chronic," and that he 
reported recurrent back pain during his military separation 
examination, the medical examiner still evaluated the 
Veteran's back as clinically normal during the separation 
examination.  The Veteran did not evidence a lower back 
disorder by the time of his discharge.

Moreover, despite the Veteran's February 1978 claim, there is 
no post-service medical evidence of any lower back disability 
until August 1996.  The lack of any post-service medical 
records until eighteen years after service is probative to 
the issue of chronicity of the disability.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board assigns considerable weight in this case to the two 
VA medical examinations which addressed the low back 
disability.  After reviewing the Veteran's service treatment 
records and post-service treatment records, listening to the 
Veteran's history, and examining the Veteran, both examiners 
concluded that the claimed low back disability did not 
originate in service, or that it was otherwise etiologically 
related to service.  Furthermore, the examiner from the July 
2007 examination concluded that the Veteran's current low 
back disability was most likely age and obesity related.

Although the Veteran, his two friends, and father attempt to 
link the current low back disability to service, as 
laypeople, they are not competent to opine on medical matters 
such as the etiology of medical disorders.  Accordingly, the 
lay statements as to etiology are entitled to no probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  To 
the extent the Veteran, his two friends, and father's 
statements intend to suggest that the Veteran has had low 
back disability since service, the Board finds these account 
to be inconsistent with the other evidence of record.  
Specifically, the Veteran claims to have suffered a back 
injury from a motor vehicle accident while in active service 
which resulted in multiple abnormalities of the spine, and 
for which he was recommended to undergo surgery.  However, 
the Board notes that the service treatment records from June 
1976 document that an X-ray was negative and the July 1976 
treatment records document that the Veteran was placed on 
profile for only seven days.  Moreover, during the service 
separation examination the Veteran expressly denied ever 
being advised to have any operations; being a patient in any 
type of hospitals; or being consulted or treated by clinics, 
physicians, healers, or other practitioners within the past 
five years for other than minor illnesses.  The Board also 
notes the Veteran initially filed a VA claim for back pain in 
February 1978, yet failed to respond to the RO's March 1978 
request for additional information until March 2003.  Knowing 
that the Veteran filed a claim right after leaving service, 
it seems reasonable to expect that he would have continued to 
pursue his claim, if in fact he was experiencing symptoms.  
The Board also notes that VA medical treatment records dated 
in1980 and 1981 (just a few years after discharge from 
service) document treatment for unrelated disorders, but are 
silent for any mention of low back complaints.  As already 
noted, no such complaints are described in the post-service 
treatment records until 1996.

In sum, after the Veteran's February 1978 claim there is no 
post-service evidence of low back disability for many years 
after service, and no competent evidence linking low back 
disability to service.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for low 
back disability.  Service connection for low back disability 
is not warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


